Mr. Justice Morris
delivered the opinion of the Court:
We think the decision was entirely right in every respect. The complainant has not established his case, by any such preponderance of testimony as is required by the rules of law to overthrow the title of the defendants. On the contrary, the preponderance of testimony is rvholly against him. It is unreasonable to suppose that the defendants, having a good security as it stood, would have converted themselves into permanent trustees for an indefinite period for the sole and exclusive benefit of the complainant, the latter never at any time concerning himself'with the payment of interest or taxes, or the care of the property in any way for fifteen years. To establish such an arrangement as this very positive and satisfactory evidence would be required ; and without going into any examination of the testimony, it is sufficient for us here to say that, in our opinion, the testimony wholly fails to establish any such arrangement, or any arrangement whatever upon which a court of equity would be justified in acting. It w<ould seem to be a conclusive answer to the complainant’s pretensions that when, within a year after the sale, and when they deemed their indulgence to him to have reached its legitimate limit, they gave him notice to quit the' premises, and thereby plainly intimated to him that they regarded any interest which he might have had in the premises as at an end, he submitted to the notice without protest and acquiesced in his exclusion from the .property. This conduct, coupled with his utter disregard thereafter of any liability either in regard to the property or in regard to the indebtedness, is *238wholly inconsistent with the existence of any such trust arrangement as that which he claims to have been made between him and the defendants.
But apart from the disclosures of the testimony and the inherent probabilities of the situation, the alleged agreement set up by the complainant as the basis of his claim, if any such agreement was ever made, could not be enforced by a court of equity in the face of the direct and positive prohibition of the Statute of Frauds; and certainly no case could well be presented more proper for the application and enforcement of that statute. Whether the alleged agreement was an agreement to reconvey in a certain contingency, as stated in the original bill, or an agreement to hold the property in trust for the use and benefit of the complainant and thereafter to reconvey, as stated in the amended bill, it was equally obnoxious to the Statute of Frauds, as an agreement relating to lands which was not reduced to writing and signed by the party to be charged therewith. May v. Sloan, 101 U. S. 237; Howland v. Blake, 97 U. S. 624. The trust sought to be raised, is' not the resulting trust that is expressly reserved from the operation of the statute by the terms of the statute itself. That resulting trust is one arising by implication or construction of law. The trust here alleged is an express trust created by express agreement to that effect by the parties themselves. If the statute may be avoided or evaded by designating an agreement as a trust, it is difficult to see wherein it can be enforced at all. Assuredly no better illustration of the propriety of the statute could be afforded than the present case, and no more appropriate opportunity for its application.
But even if the complainant’s case were one of greater plausibility and more intrinsic justice than is evidenced by his proof, it is very plain that he would be precluded by his own laches from any relief at-the hands of a court of equity. For fifteen years, without any adequate explanation, he slept upon his alleged rights. In the meantime three very important witnesses for the defence had died ; one of the de*239fendants themselves had died before there was occasion to take his testimony, and the recollection of the transaction in-all probability had become indistinct in the memory of the survivors. From the statement of account left by Mr. Cas-sin and the memorandum contained in it as to an order given by Levis, it is very' evident that he might have been able to give important testimony in regard to the transaction ; and of this testimony the defendants were deprived by the complainant’s laches. Moreover, part of the property was sold in the interval; and the complainant, although he was aware of the fact, never made any inquiry in regard to it, never sought to ascertain how much had been realized from the sale, never inquired in what condition it left the account between himself and the Kenglas, all of which it would have been most natural and proper for him to do, if there had been any such arrangement as he alleges. It is true that he does not now seek relief as to this part of the property; but this acquiescence does not relieve him from the imputation of laches in regard to his alleged interests in the past.
The complainant seeks to set up his poverty, his illiteracy and his ignorance of the law as excuses for his long delay in the prosecution of his rights. But even if the sufficiency of these excuses were more clearly shown from the testimony than they are in fact shown in the present case, it is very well settled, both upon reason and upon authority-, that neither any one nor all of them combined will avail as an excuse for laches. Leggett v. Standard Oil Co., 149 U. S. 294; Hayward v. National Bank, 96 U. S. 611; McQuiddy v. Ware, 20 Wall. 14; Naddo v. Bardon, 47 Fed. Rep. 788; Naddo v. Bardon, 51 Fed. Rep. 497, by Mr. Justice Brewer; De Estrada v. San Felipe Water Co., 46 Fed. Rep. 280.
The doctrine of equity by which the present case is to be governed is too well known and has been too frequently stated by the courts to require much citation of authority. But we may refer to Hammond v. Hopkins, 143 U. S. 250; Speidel v. Henrici, 120 U. S. 387; Brown v. Buena Vista, *24095 U. S. 161; Sullivan v. Railroad Co., 94 U. S. 806; Richards v. Mackall, 124 U. S. 183.
We are of opinion that, for the reasons stated, the court below was right in its decision, and that its decree should be affirmed, with costs. And it is so ordered.